—Order unanimously affirmed without costs. Memorandum: On appeal from an order finding that respondent abandoned his child and terminating his parental rights on that basis (see, Social Services Law § 384-b [4] [b]; [5]), respondent contends that he was denied procedural due process because he was not afforded the opportunity to participate meaningfully in the proceeding. Respondent’s contention is unpreserved for our review (see, *939Matter of Jennifer WW., 274 AD2d 778, 779, lv denied 95 NY2d 764; Matter of Rasyn W., 270 AD2d 938, lv denied 95 NY2d 766; Matter of Derrick T., 261 AD2d 108, 109; Matter of Brian QQ., 166 AD2d 749, 750; see also, Matter of Ramon C., 261 AD2d 205; Matter of Michael Dennis C., 121 AD2d 535, 535-536, lv denied 68 NY2d 611). (Appeal from Order of Monroe County Family Court, Taddeo, J. — Terminate Parental Rights.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.